DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 29, 2022.  These drawings are approved.

Specification
The substitute specification filed April 29, 2022 has been entered.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a downline wire for connecting a location on surface to at least one detonator in a blast hole, the downline wire including at least two flexible electrical conductors, a respective flexible layer of an insulating material which encases each conductor, and a flexible sheath in which the insulated conductors are embedded, wherein each conductor comprises a steel core which is clad with copper, the insulating material is selected from a filled flexible polyvinylchloride (PVC) composition and a polyester elastomer, and the sheath is made from a medium or high density polyethylene compound which includes carbon black (claim 1). This invention also deals with a detonation system comprising: a detonator to provide a charge to ignite an explosive; and a downline wire to connect the detonator to a surface location, the downline wire comprising: two conductors; a flexible thermoplastic insulator encasing the two conductors; and a polyethylene sheath encasing the flexible thermoplastic insulator and the two conductors wherein the polyethylene sheath comprises a medium density polyethylene compound filled with carbon black (2.5%)(claim 8).  This invention also deals with a method for loading a blast hole comprising: connecting a booster and a detonator to a downline wire, the downline wire comprising: two conductors with a tensile strength from 373 N/mm2 to 569 N/mm2, and an elongation at breakage from 18% to 30%, a flexible thermoplastic insulator encasing the two conductors, and a sheath encasing the flexible layer and the two conductors, the sheath comprising a polyethylene compound wherein the polyethylene sheath comprises a polyethylene compound filled with carbon black; placing the booster and the detonator in a blast hole; and filling the blast hole with an explosive material comprising an emulsion, a mixture, or both where the detonator experiences a dynamic force that causes the downline wire to elongate while the blast hole is being filled, and when a static force is exerted by the explosive material on the downline wire (claim 17).  This invention also deals with a method of manufacturing a downline wire for an explosive detonation system, the method comprising: providing two copper-clad steel cores; encasing each of the two copper-clad steel cores in a flexible thermoplastic insulator to form separate insulated conductors; and encasing both of the separate insulated conductors in a polyethylene sheath wherein the polyethylene sheath comprises a polyethylene compound filled with carbon black (claim 24).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed April 29, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Anderson discloses a wide range of physical parameters but is silent on the use of carbon black. Gau discloses the use of carbon black in a polymer. However, as explained in Paragraph 7(r) above, the reasons for such use are not applicable to the downlines of the present invention and so there is no incentive for the skilled person to adopt that expedient in a downline composition. See /n re Fine and KSR Int'l Co., noted in Paragraph 6(b) above. In paragraphs [0045] and [0046] Gau states that carbon black comprises an additive employed for UV absorption and to improve stability. Gau teaches that the carbon black is added, together with antioxidants, for chemical protection by reacting with oxygen or ozone. The carbon black allows for good weathering performance. At paragraph [0036] Gau refers to improved flexibility and a higher temperature rating of a resin which includes carbon black. The Abstract of Gau states that the cable jacketing possesses a higher temperature rating and flexibility and can readily be removed from a cable core. Gau does not teach nor suggest the use of carbon black, together with other elements as set out in Applicant's claim 1, to achieve Applicant's objectives, which include force resistance which occurs during placement of explosive, a compromise between tensile strength and elongation characteristic and impact resistance" is persuasive and therefore claims 1-27 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
July 26, 2022